Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to App 16386913 filed 04/17/2019
Status of Claims
Claims 1-20 are currently pending of which:
Claims 5,6 are withdrawn from consideration as directed to a non-elected invention. 
Claims 1-4, 7-20 are currently under examination and have been rejected as follows. 
Priority
	Examiner noted Applicants claiming Priority from Provisional 62660100 filed 04/19/2018
IDS
	The information disclosure statement filed on 10/08/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
                                                        Election/Restrictions
Claims 5,6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2022.
Objection
Claim 2 is objected for informally reciting: “determining a minimal ratio of the plurality of quantile regression values regression values that exceed a minimal prediction threshold”;
Claim 2 is recommended to be amended to recite “determining a minimal ratio of the plurality of quantile  that exceed a minimal prediction threshold”. Clarification and/or correction is/are required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 19, 20 are independent each reciting among others:
	* “obtaining / obtain a quantile regression distribution for the predictive component value, wherein the quantile regression distribution indicates a distribution of the first component across the plurality of prediction entities via a plurality of quantile regression values”, 
	* “determining, based at least in part on the quantile regression distribution, a non-outlier portion of the quantile regression distribution, and”
	* “generating / generate, for each quantile regression value of the one or more quantile regression values that is associated with the non-outlier portion, a scaled quantile regression value”; rendering each of said claims vague and indefinite because: 
	-> I. there is insufficient antecedent basis for “the first component”. Also,
	-> II. while there is antecedent basis for “quantile regression values” [in plural form] at previous “obtaining” / “obtain” limitation, there is insufficient antecedent basis for only “one” “quantile regression value” [singular form] in an instance broadly covered by expression “the one or more quantile regression values”.
	Claims 1, 19, 20 are recommended to be amended to each recite, among others:
	* “obtaining / obtain a quantile regression distribution for the predictive component value, wherein the quantile regression distribution indicates a distribution of ” a “first component across the plurality of prediction entities via a plurality of quantile regression values”,
	* “determining, based at least in part on the quantile regression distribution, a non- outlier portion of the quantile regression distribution”, “and”
	* “generating / generate, for each quantile regression value of the plurality of “quantile regression values that is associated with the non-outlier portion, a scaled quantile regression value”;
	Claims 2-4, 7-18 are rejected based on rejected parent independent Claim 1.  
Claims 3, 4, recite among others: “the one or more action-based predictive outputs”, 
	-> rendering each of said claims vague and indefinite because there is insufficient antecedent basis for “the one or more action-based predictive outputs”.
	Claims 3,4 are recommended, as an example only, to be amended to each recite, among others: “ one or more action-based predictive outputs”,
Claim 7 is dependent reciting among others: “the first quantile regression ratio”
	-> rendering said claim vague and indefinite because there is insufficient antecedent basis for “the first quantile regression ratio”.
	Claim 7 is recommended as an example only, to be amended to recite among others: a “[[]] first quantile regression ratio”
Claim 8 is dependent reciting among others: “determining a product of a first difference between the first predictive component and the first quantile regression value and a first difference between the first quantile ratio and a base value”
      -> rendering said claim vague and indefinite because there is insufficient antecedent basis for “the first predictive component” and “the first quantile ratio”. Assuming corrections to claim 7, 
	Claim 8 is recommended to be amended to recite: “The computer-implemented method of claim 7, wherein generating the scaled regression value comprises determining a product of a first difference between the first component and the first quantile regression value and a first difference between the first quantile ratio and a base value”. Furthermore,
Claim 	9 recites “The computer-implemented method of claim 1, wherein determining the entity opportunity recommendation comprises”:  
	* “35AttyDktNo: 014279/527455identifying a selected predictive component value of the plurality of predictive component values having a highest associated scaled quantile regression value”; “and” 
	* “determining the opportunity sizing recommendation based at least in part on the selected input income value”, rendering said claim vague and indefinite because:
	-> I.  there is insufficient antecedent basis for “the entity opportunity recommendation”
	-> II. there is insufficient antecedent basis for “the opportunity sizing recommendation”
	-> III. there is insufficient antecedent basis for “the selected input income value”.
	Claim 	9 is recommended to be amended to recite “The computer-implemented method of claim 1, wherein determining ” an “entity opportunity recommendation comprises”:  
	* “35AttyDktNo: 014279/527455identifying a selected predictive component value of the plurality of predictive component values having a highest associated scaled quantile regression value”; “and” 
	* “determining ” an “opportunity sizing recommendation based at least in part on [[]]” a “selected input income value”.
Claim 10 recites: “The computer-implemented method of claim 1, further comprising generating one or more recommendation reports based at least in part on the one or more predictive outputs”, rendering said claim vague and indefinite because 
	->  there is insufficient antecedent basis for “the one or more predictive outputs”.
	Claim 10 is recommended, as an example only, to be amended to recite: “The computer-implemented method of claim 1, further comprising generating one or more recommendation reports based at least in part on  one or more predictive outputs”.
Claim 12 recites “The computer-implemented method of claim 1, further comprising generating a commercial banking portal based at least in part on the one or more predictive outputs”, rendering said claim vague and indefinite because 
	-> there is insufficient antecedent basis for “the one or more predictive outputs”
	Claim 12 is recommended, as an example only, to be amended, to recite “The computer-implemented method of claim 1, further comprising generating a commercial banking portal based at least in part on  one or more predictive outputs”
Claim 15 recites among others:
     * “identifying a plurality of available prediction entities, wherein the plurality of available prediction entities comprises the prediction entity and one or more other prediction entities, and wherein each available prediction entity in the plurality of available prediction entities has one or more cross-entity properties”; 
     * “for each available prediction entity of the plurality of available prediction entities, determining a cross-entity similarity measure between the one or more cross-entity properties for the prediction engine and the one or more cross-entity properties for the available prediction entity”;
     * […]
     * “determining the entity value prediction for the prediction entity based on each proximate entity value prediction associated with a proximate prediction entity of the one or more proximate prediction entities”; rendering said claim vague and indefinite because:
	-> I. there is insufficient antecedent basis for “the prediction engine”
	-> II. there is insufficient antecedent basis for “the entity value prediction”
	-> III. there is insufficient antecedent basis for “one or more cross-entity properties for the prediction engine and the one or more cross-entity properties for the available prediction entity”
[plural form] in an instance when the claim would cover only “one” “cross-entity propert[y]” [in singular] as antecedently introduced by broad expression “one or more cross-entity properties”; 
	Claim 15 is recommended, as an example only, to be amended to recite, among others: 
     * “identifying a plurality of available prediction entities, wherein the plurality of available prediction entities comprises the prediction entity and one or more other prediction entities, and wherein each available prediction entity in the plurality of available prediction entities has ”; 
     * “for each available prediction entity of the plurality of available prediction entities, determining a cross-entity similarity measure between” some of “the  for ” a “prediction engine and” some of “the  for the available prediction entity”;
     * […]
     * “determining ” an “entity value prediction for the prediction entity based on each proximate entity value prediction associated with a proximate prediction entity of the one or more proximate prediction entities”;
Clarifications and corrections are required.
---------------------------------------------------------------------------------------------------------------------

Invitation to Participate in DSMER Pilot Program
   The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract exception.  Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II the claims recite, set forth or describe the abstract “Certain Methods of Organizing Human Activities” grouping that includes fundamental economic practices for commercial activities summarized at preamble of independent Claims 1,19,20 as “generate” “entity prediction(s) for the prediction entity” and further elaborated in the body of independent Claims 1,19,20 as “an entity opportunity prediction”, with said “opportunity” read in light of Spec. ¶ [0090] 5th sentence as “promotional opportunity”, and  the “entity” read in light of Spec. ¶ [0035] as “business intelligence conclusions for transactional entities involved in a transactional network associated with a bank, such as bank customers, bank branches, bank accounts, and/or the like In some of those embodiments, the predictive analysis computing entity 101 may be configured to generate entity value predictions for bank customers, entity opportunity predictions for bank customers, entity value loss predictions for bank customers, an entity closure predictions for bank branches. In some embodiments, an entity value prediction for a bank customer describes an expected financial value expected to be brought by the particular bank customer over a period of time (e.g., over a lifetime of the particular bank customer); an entity opportunity prediction for a bank customer describes one or more predicted value increase opportunity areas for the particular bank customer, an entity value loss prediction for a bank customer describes a predicted value loss probability for the bank customer, and an entity closure prediction for a bank branch describes a predicted effect of the closure of the bank branch on one or more customer-related predictions, such as one or more customer value predictions, one or more customer opportunity predictions, and/or one or more customer value loss predictions” Also Spec. ¶ [0061]-[0062],[0067],[0068],[0076]-[0078],[0085], preponderantly disclosing entity as a “customer entity” and Spec. [0086] disclosing “entity” as “bank branch” and “customer” entities.  
	Moreover, independent Claims 1, 19, 20 culminate with “presenting a prediction report associated with the entity prediction(s)” which represent additional fundamental economic and commercial practices when read in light of Spec mid-¶ [0087] as “customer portfolio reports which may include a detailed reporting of customer-level data in a monthly calendar format; new customer vintage reports which may include information/data about customer statistics for new customers (e.g., customer attrition rates during the first n months of membership); customer lifetime value dynamic reports which may include information/data about how customer value is generated or lost across time periods; the opportunity sizing engine report which may include summary of entity opportunity predictions; deposit account reports which may include information/data about basic account- level information/data for deposit accounts”.
	Such “recommendation reports” are further reflected in dependent Claim 11, as part of fundamental economic practices, sales or commercial, or business relations, as “selected from the group consisting of: a customer portfolio report; a new customer vintage report; a customer lifetime value dynamic report; an opportunity sizing engine report; a deposit account report; a loan account report; and an anomalous portfolio change report”. Similarly, the “opportunity sizing recommendation” is “based at least in part on the selected input income value” as another example of fundamental economic practice or commercial abstract feature. 
	As per the “entity attribute(s) of the prediction entity” recited at dependent Claim 17, Examiner reads such “attributes” in light of Original Specification ¶ [0087] last sentence as fundamental economic or commercial attributes namely: “deposit account balances and types by business units that manage particular customer entities”. 
	As per the use of “a user device” to be “present[ed]” “a prediction report associated with the entity prediction(s)” at independent Claims 1, 19, 20 Examiner points to MPEP 2106.04(a)(2) II ¶6 which states that certain activity between a person and a computer does not preclude the claims from falling within the abstract “Certain methods of organizing human activity”. The use of “user device” will be more granularly investigated at the next steps. For now, there is a preponderance of legal evidence demonstrating that the claims recite, describe or set forth the abstract “Methods of Organizing Human Activities” grouping. Step 2A prong one. Furthermore,
Examiner notes that such abstract “Methods of Organizing Human Activities” are predominately implemented by recitations of equally abstract “Mathematical Relationships” expressed in words [MPEP 2106.04(a) I. A] and “Mathematical Relationships” [MPEP 2106.04(a) I. C] including performing a resampled statistical analysis to generate a resampled distribution1. This is reflected  here by recitations of “determining, based at least in part on the quantile regression distribution, a non-outlier portion of quantile regression distribution”, “generating, for each quantile regression value of quantile regression value(s)”  “associated with the non-outlier portion, a scaled quantile regression value”; “determining, based at least in part on each scaled quantile regression value for a quantile regression value associated with a predictive component value of the” “predictive component values, an entity opportunity prediction of entity prediction(s) for the prediction entity” at independent Claims 1,19,20, further narrowed throughout dependent Claims 2-4, 7-18 to considerations of “minimal ratio and outlier parameter” (dependent Claim 2), “entity value prediction / loss / of action-based predictive output(s)” (dependent Claims 3,4), “1st quantile regression value, 1st predictive component, 1st quantile regression ratio” (dependent Claim 7), “determining a product of 1st difference between the 1st predictive component and 1st quantile regression value and 1st difference between 1st quantile ratio and base value” (dependent Claim 8), “values having highest associated scaled quantile regression value” (dependent Claim 9), “entity tenure indicates an estimated predictive capability of the predictive component values” (dependent Claim 13), “in response to determining that the entity tenure for the prediction entity exceeds a tenure threshold, determining an entity value prediction of the entity prediction(s) by processing the predictive component values using an entity value prediction model” (dependent Claim 14), “determining, from the available prediction entities, proximate prediction entitie(s) for the prediction entity based on each cross-entity similarity measure for an available prediction entity of the available prediction entities; determining the entity value prediction for the prediction entity based on each proximate entity value prediction associated with a proximate prediction entity of the proximate prediction entitie(s)” (dependent Claim 15), “scaling each value-based prediction component of the value-based prediction components using a corresponding predictive scaling value of the predictive scaling values; and  37AttyDktNo: 014279/527455determining the predictive component values based on the scaled predictive values” (dependent Claim 16), “for each entity prediction of the entity prediction(s), selecting prediction-specific scaled prediction value(s) of the scaled predictive values based on input propertie(s) of the entity prediction” at dependent Claim 18. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements is/are found to merely apply the already identified abstract idea or narrows it to a field of use or technological environment. Specifically, per MPEP2106.05(f)(2) the additional computer elements of here “program code”, “memory”, “processor” at independent Claim 19, “program code portions comprising executable portion(s)” at independent Claim 20, and “user device” at independent Claims 1, 19, 20, merely apply the abstract idea. For example, such additional computer-based elements merely apply the business method and its associated mathematical algorithm [here identified above at prior step] on computer2 [here “memory”, “processor” at Claim 19, “program code” at independent Claims 19, 20, “prediction engine” at dependent Claim 15, and “user device” at independent Claims 1, 19, 20], and use such computer for economic tasks [here identified above at prior step] and other tasks to receive data3 [here “obtain a quantile regression distribution” at independent Claims 1, 19, 20]. The same considerations apply to the capabilities of computer elements [i.e. “processor”] to monitor audit log data4 [here monitored through “quantile regression, predictive component” at independent Claims 1,19,20, “regression values exceed minimal prediction threshold” at dependent Claim 2, “highest associated scaled quantile regression value” at dependent Claim 9, “entity tenure indicates estimated predictive capability of predictive component values” at dependent Claim 13, “entity tenure for prediction entity exceeds / fails to exceed / tenure threshold” at dependent Claims 14-15, “cross-entity similarity measure” at dependent Claim 15] and requiring use of computer to tailor info5 [akin here “to user device” “presenting prediction report associated with entity prediction(s)” at independent Claims 1,19, 20]. 
	Said additional elements, when tested per MPEP 2106.05(h), could also be viewed as forms of narrowing to a technological field or field of use [akin here to “generating a commercial banking portal” at dependent Claim 12], the combination of collecting info, analyzing it, and displaying certain results of the collection and analysis6 [here “based at least in part on the predictive output(s)”]. None of these computerized functions integrate the abstract idea into a practical application. Step 2A prong two.
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea [MPEP 2106.05(f)] and/ or narrow it to a field of use or technological environment [MPEP 2106.05(h)], For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, further evidence would be require to demonstrate conventionality of the additional, computer-based elements, as initially strikethrough above, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality of computerized use to record customer’s order7 [here “input for prediction entity” at preamble of independent Claims 1,19,20, various “customer” report(s) at dependent Claim 11] receiving data8 / electronic recordkeeping9 [here “processor” “obtains quantile regression distribution” at independent Claims 19, 20, “selecting prediction-specific scaled prediction value(s) of the plurality of scaled predictive values based on input propertie(s) of the entity prediction” at dependent Claim 18] receiving or transmitting data over a network10 [here “commercial banking portal” at dependent Claim 12] performing repetitive calculations11 [here “determining a product of 1st difference between 1st predictive component &1st quantile regression value and 1st difference between 1st quantile ratio & a base value” at dependent Claim 8, “for each available prediction entity of the plurality of available prediction entities, determining a cross-entity similarity measure between the cross-entity propertie(s) for the prediction engine and the cross-entity propertie(s) for the available prediction entity; determining, from the plurality of available prediction entities, proximate prediction entitie(s) for the prediction entity based on each cross-entity similarity measure for an available prediction entity of the plurality of available prediction entities”; at dependent Claim 15] arranging a hierarchy of groups12  [here “for each available prediction entity of the available prediction entities, determining cross-entity similarity measure between cross-entity propertie(s) for prediction engine and cross-entity propertie(s) for the available prediction entity” at dependent Claim 15], sorting information13 [here “identify a selected predictive component value of the plurality of predictive component values having a highest associated scaled quantile regression value” at dependent Claim 9; “for each entity prediction of the entity prediction(s), selecting prediction-specific scaled prediction value(s) of the plurality of scaled predictive values based on input propertie(s) of the entity prediction” at dependent Claim 18]
	If necessary, Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure:
	* Original Spec. ¶ [0035] last sentence, reciting at high level of generality: “a person of ordinary skill in the art will recognize that the disclosed techniques can be utilized to generate predicted business intelligence predictions and/or perform prediction- based actions for any transactional network, such as a commercial transactional network, a medical transactional network, a scholastic transactional network, a social media transactional network, and/or the like”.
	* Original Spec. ¶ [0091] - ¶ [0092] reciting at high level of generality: “Many modifications and other embodiments will come to mind to one skilled in the art to which this disclosure pertains having the benefit of the teachings presented in the foregoing descriptions and the associated drawings. Therefore, it is to be understood that the disclosure is not to be limited to the specific embodiments disclosed and that modifications and other embodiments are intended to be included within the scope of the appended claims. Although specific terms are employed herein, they are used in a generic and descriptive sense only and not for purposes of limitation. For example, the foregoing description provides various examples of utilizing systems and methods for monitoring cognitive capability of a user. However, it should be understood that various embodiments of the systems and methods discussed herein may be utilized for providing reminders of any activity, such as exercising, eating healthy snacks, performing a particular task, calling another individual, and/or the like”. 
	* Original Spec. ¶ [0022], ¶ [0029], ¶ [0030] exemplifying at high level of generality
various conventional memories 
	* Original Spec. ¶ [0039] last sentence, exemplifying at high level of generality processors as “CPLDs, microprocessors, multi-core processors, coprocessing entities, ASIPs, microcontrollers, and/or controllers”
           * Original Spec. ¶ [0090] reciting portals associated with commercially available Seacoast's RPS technology package. If necessary conventionality of banking portal is further shown by
	* US 20050273419 A1 ¶ [0013] last sentence: multi-bank portal, as are known in the art.
	* US 7742996 B1 column 3 lines 47-49:  banking institution known as a bank portal.
	* US 20190272522 A1 ¶ [0015] “Using any electronic ledger (or preferably blockchain, known to those versed in the state of the art), a system and method are provided where through a convenient electronic platform (the platform), such as a `Mobile Application`, a bank can issue one or more digital representations of a promissory note in the form of a digital token in the singular and digital tokens in the plural”. ¶ [0024] “5) Tokens may either be issued (created) at the point of their necessity by promise holder or stored in a bank-owned reserve wallet that is part of the platform and transferred to holder upon demand through online banking portal which interacts both with holder and platform”. ¶ [0025] “6) Preferred: Interaction between online banking and platform may be direct or indirect to a smart contract on the platform (smart contracts are known to those versed in the state of the art of blockchain)”.
	* US 20110029430 A1 ¶ [0126] 2nd sentence: “Client side interfaces on the point of interaction (107) are implemented either through a common web service interface or client side software that enables seamless integration to web portals, online banking, customer servicing applications and related business back office applications to ensure optimized and up to date data management”.
	* US 20090198618 A1 ¶ [0114] 1st sentence: “Finally, the example system of FIG. 5 illustrates a further payment portal or bank subsystem, such as a server computer 501 having a processor, microprocessor or other processing logic 531 and memory such as RAM 532 coupled to the processor 531 and a mass storage device such as a hard disk drive 533 coupled to the processor and memory in conventional manner”. 
	In conclusion, Claims 1-4, 7-20 although directed to statutory categories (“method” at Claims 1-4, 7-18, “apparatus” at Claim 19, “product comprising non-transitory computer-readable medium” at Claim 20) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, Claims 1-4, 7-20 are believed to be patent ineligible. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 3, 4, 7-11, 13, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by: Zoldi; US 20170206466 A1 hereinafter Zoldi. As per,
	Claims 1, 19, 20  Zoldi teaches “A computer-implemented method for utilizing a value-based predictive input for a prediction entity of a plurality of prediction entities to generate one or more entity predictions for the prediction entity, the computer-implemented method comprising”: / “An apparatus for utilizing a value-based predictive input for a prediction entity of a plurality of prediction entities to generate one or more entity predictions for the prediction entity, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least”: / “A computer program product comprising at least one non-transitory computer-readable storage medium for utilizing a value-based predictive input for a prediction entity of a plurality of prediction entities to generate one or more entity predictions for the prediction entity, the non- transitory computer-readable storage medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising one or more executable portions configured to” (Zoldi ¶ [0006]-[0009],[0095]-[0097]): 
	- “determining, based at least in part on the value-based predictive input, a plurality of predictive component values” (Zoldi ¶ [0028] 3rd-4th sentences: transactions in a given testing dataset are fed into a built machine learning model, and a characteristic for each transaction is predicted based on the features in the current transaction and compared to the training samples. Note in the testing phase the transactions in the given testing dataset are fed into the built machine learning model and a score for each transaction is predicted based on features in the current transaction, and compared to the actual classes if available, as they appear in the testing dataset, which is subsequently represented in an accuracy measure to assess the performance of the built learning model. ¶ [0046]-[0047] 6th sentence: Each transaction is characterized by the transaction date, transaction time, location, MCC, etc., and those quantities are used directly as raw variables or indirectly by derived variables. For example, a moving average of spending amount is defined as a derived variable to reveal the offset from trend. In Falcon models, derived variables include Ratio of Transaction Amount to Daily Average Transaction Amount, Ratio of Current Transaction to the Maximum Value, etc. The set of variables is computed for each transaction and utilized for purpose of outlier detection. Fig.4 illustrates exemplary variable distributions (histograms) in two different subsets (or archetypes) i and j (i≠j) formed by the above method. Horizontal axis indicates variable values and vertical axis indicates % of number of variable values in the range. The left plot shows the distribution in subset i and the two lines, solid and dashed, depict the distributions at two times (or periods) t1 and t2 (t2>t1), respectively. The distributions may vary from time t1 to t2. And the two sets of vertical lines show the locations of the quantiles 95% (dashed) and 99% (solid). It is to be noted that the quantiles are determined by the variable distribution and the locations of the quantiles may evolve with time. ¶ [0053] 3rd sentence: the weights associated with the fraud score can be selected as a uniform weighting or a combination of domain knowledge and client inputs. ¶ [0055] 4th-6th sentences: A new transaction in 601 is input to 602 and then determined if it is related to any archetype by matching its PAN with a plurality of PANs in each archetype (603).  For example, if a PAN appears in the shaded archetype, the transactions of this PAN are classified to the subset associated with this archetype. The quantiles for this subset are retrieved, updated and sent back to 602.  ¶ [0089] 2nd sentence: An initial dataset 1301 is input and used to generate a topic model using an LDA model or the like, which exploits the intrinsic relationship between words & topics to yield a document (PAN)-archetype probability matrix 1302) 
	“for each predictive component value of the plurality of predictive component values”: 
	- “obtaining a quantile regression distribution for the predictive component value, wherein the quantile regression distribution indicates a distribution of the first component across the plurality of prediction entities via a plurality of quantile regression values” (Zoldi ¶ [0047] last 4 sentences: It is to be noted that the quantiles are determined by the variable distribution and the locations of quantiles evolve with time. Those quantiles are useful for characterizing outliers in dataset. Similarly, for subset j on right plot, 2 distributions at different times are also shown and locations of the quantiles are plotted as well. In different subsets, the distributions may be different at same time, depending on archetype groups and the characteristics of the underlying dataset. 
	Zoldi ¶ [0049] 1st-2nd sentences: i denotes index of a variable, ((θ.i,1,θi,2)εθ) are location and scale parameters respectively of computed distribution of independent variable xi. For example, θ1 corresponds to 95% quantile of distribution and θ2 corresponds to interval of 95% and 99% quantiles of distribution of variable. ¶ [0051] 3rd sentence: Based on distribution of each variable, the 95% and 99% quantiles of each variable are calculated in block 503 (examples are in Fig.4), 
	
	- “determining, based at least in part on the quantile regression distribution, a non-outlier portion of the quantile regression distribution” (Zoldi ¶ [0076] 5th sentence: employing Latent Dirichlet Allocation - LDA archetype and self-calibrating outlier model in tandem is demonstrated to outperform that of the single self-calibrating outlier model because the segmented feature space may provide some insightful and thus improved capability on detection of frauds or outliers. Specifically, ¶ [0048]-¶ [0049] to determine the outlier values in transactions, one needs to quantify the threshold point in the distribution of values of the variables where, if the variable value exceeded that point, it would be considered as an outlier. In past implementations, the 95% quantile of the distribution has been used to determine the threshold where the value is considered an outlier. We utilize the formula below to use a simple unconditional re-scaling across all independent variables 
    PNG
    media_image1.png
    44
    208
    media_image1.png
    Greyscale
. Where i denotes index of a variable, (θi,1, θi,2)[Symbol font/0xCE]θ are location and scale parameters respectively of the computed distribution of independent variable xi. For example, θ1 corresponds to the 95% quantile of the distribution and θ2 corresponds to the interval of the 95% and 99% quantiles of the distribution of the variable. The scaled value is bounded between θ1 and some constant C>0 to protect the analytics from extreme outlier values. It is important that these distributions are computed in real-time and adjusted with each transaction processed. Our method is a result of real-time estimates of the scaling parameters (θ1, θ2)[Symbol font/0xCE]θ using production data. It is to be noted the quantiles can be estimated at other values based on problems under investigation. Figs.8,10,12 with emphasis on their horizontal axis entitled non-frauds and ¶ [0067] 4th sentence: The results show the performance lift may peak at some number of archetypes for some % of nonfrauds, undoubtedly depending on the distribution of the documents (PAN) and word (transaction characteristic) with the dataset) “and” 
	
	- “generating, for each quantile regression value of the one or more quantile regression values that is associated with the non-outlier portion, a scaled quantile regression value”
	(Zoldi ¶ [0048]-¶ [0052] to determine the outlier values in transactions, one needs to quantify the threshold point in the distribution of values of the variables where, if the variable value exceeded that point, it would be considered as an outlier. In past implementations, the 95% quantile of distribution has been used to determine the threshold where the value is considered an outlier. We utilize formula below to use simple unconditional re-scaling across all independent variables 
    PNG
    media_image2.png
    53
    247
    media_image2.png
    Greyscale
. Where i denotes index of a variable, (θi,1, θi,2)[Symbol font/0xCE]θ are location and scale parameters respectively of the computed distribution of independent variable xi. For example, θ1 corresponds to the 95% quantile of the distribution and θ2 corresponds to the interval of 95% and 99% quantiles of the distribution of the variable. The scaled value is bounded between θ1 and some constant C>0 to protect the analytics from extreme outlier values. It is important that these distributions are computed in real-time and adjusted with each transaction processed. Our method is a result of real-time estimates of the scaling parameters (θ1, θ2)[Symbol font/0xCE]θ using production data. It is to be noted the quantiles can be estimated at other values based on problems under investigation. Utilization of the self-calibrating analytics approach described above then requires recursive estimates of the values of (θi1, θi2) (here assuming 2 parameters to scale the variables) associated with each of the xi variables. For a given variable x, its r-th percentile xr is computed on the fly as the observations of x are received by the system. Fig. 5 shows a block diagram of a self-calibrating outlier model according to an embodiment. For an ordered sequence of transactions (may be in a subset) (block 501), characteristic variables are selected and calculated for each transaction in 502. Based on the distribution of each variable, the 95% and 99% quantiles of each variable are calculated in block 503 (examples are seen in FIG. 4). The quantiles are rapidly calculated on the fly. Then these variables are dynamically scaled by the respective quantiles according to the above formula in block 504. All the scaled variables are non-negative as defined above. The scaled variables are related to the determination of severity of anomaly of those variables. For the purpose of outlier detection, the score model may be represented in the form of 
    PNG
    media_image3.png
    62
    151
    media_image3.png
    Greyscale
 where K is number of the variables to participate in scoring, w is the weighting factor applied on each variable x, q is the scaled variable as defined above. The transaction score S (block 505) may be a linearly weighted sum of K scaled variables (note all the scaled variables are non-negative). The intuition may be that the larger value the scaled variable is, the riskier it is so that the relevant score may be higher, indicating the transaction is a likely outlier.
	Zoldi ¶ [0061] 3rd-4th sentences: by applying the self-calibrating outlier model (SCOM) in the corresponding subset, the scaled variables and scores are easily calculated with the steps described above. The performance of this described model (LDA archetype and self-calibrating outlier model) is shown together with the simple self-calibrating outlier model for comparison.
	Zoldi ¶ [0067] 4th sentence: the results also show the performance lift may peak at some number of archetypes for some percentage of nonfrauds);

    PNG
    media_image4.png
    264
    503
    media_image4.png
    Greyscale

	- “determining, based at least in part on each scaled quantile regression value for a quantile regression value associated with a predictive component value of the plurality of predictive component values, an entity opportunity prediction of the one or more entity predictions for the prediction entity” (Zoldi ¶ [0002]1st sentence: understanding the spending patterns of each of a huge number of customers is critical to rapidly detect fraudulent transactions so as to mitigate monetary losses. ¶ [0088] 2nd-3rd sentences: the system is not limited to detecting frauds, but can extend into other areas to detect anomalies. The divide and conquer scheme in which the dataset is divided by the LDA archetype model in terms of latent topics and anomalous behavior is quantified and detected in a respective subset by self-calibrating outlier model, provides better resolutions on the detection performance as demonstrated above. ¶ [0094] after the transactions are processed, the changes in document-archetype probability matrix of the model indicate the changes in the transaction patterns. The investigations over the distribution of PANs in each archetype and PAN's population change from time to time may provide insight information on the likely changes in patterns in transaction datasets. Such derived information may aid customers in highlighting some behaviors of the account holders to mitigate potential monetary loss); “and” 
	- “presenting a prediction report associated with the one or more entity predictions to a user device” (Zoldi ¶ [0028] 4th-5th sentences: transactions in a given testing dataset are fed into a built machine learning model, and a characteristic for each transaction is predicted based on the features in the current transaction and compared to the training samples. Note in testing phase the transactions in the given testing dataset are fed into the built machine learning model and a score for each transaction is predicted based on features in the current transaction, and compared to actual classes if available, as they appear in testing dataset, which is subsequently represented in an accuracy measure to assess the performance of the built learning model. ¶ [0060] - ¶ [0062]
Fig. 8 illustrates exemplary performance using the LDA topic model and self-calibrating outlier model using a threshold. It should be pointed out that the LDA model and self-calibrating outlier model are unsupervised models and no transaction tags are used. To evaluate the performance of those models, it is necessary to include the tags to determine whether the model can catch bad transactions. In the example dataset, the tags are present (that is, each transaction is marked as either normal or fraudulent) and may be used to examine the performance of the model. The new transaction dataset includes one month data after the training period (3 months) in the illustrative example. As described above, the PAN of the new transaction is utilized to find the relevant archetype from the plurality of archetypes numbered as 1-21. If not found, the entire dataset is used for global estimation. Then, by applying the self-calibrating outlier model (SCOM) in the corresponding subset, the scaled variables and scores are easily calculated with the steps described above. The performance of this described model (i.e., the LDA archetype and self-calibrating outlier model) is shown together with the simple self-calibrating outlier model for comparison. Performance of a model is commonly measured by so-called ROC (receiver operating characteristics). The ROC graph examines the percentage of good (horizontal axis) versus the percentage of bad (vertical axis). The higher percentage of bad (vertical axis) at a given percentage of good (horizontal axis) indicates better detection capability. The solid line shows the performance of the combined models of LDA and self-calibrating outlier model. On the other hand, the performance of a self-calibrating outlier model is also denoted as a dashed line for comparison. For a simple self-calibrating outlier model the quantiles are thus calculated on the entire transaction dataset, in contrast to the LDA archetype and self-calibrating outlier model which applies self-calibrating on each subset associated to those latent LDA archetypes. It should be noted from FIG. 8 that the performance curve of the LDA archetype and self-calibrating outlier model (solid line) is above that of the self-calibrating outlier model (dashed line), indicating the advantageous contribution from the subsetting technique in terms of the latent LDA archetype. It may be understood that the LDA archetype groups similar entities (PANs and corresponding transactions) together, resulting in finer-grained clarification of the transactions on top of the coarse-grained clarification using the simple self-calibrating outlier model over the entire dataset (which mixes all the archetypes). ¶ [0066] 1st sentence: Fig. 10 shows an exemplary performance comparison of three models: 1) LDA archetype/SCOM with a static weighting scheme; 2) a simple self-calibrating outlier model (SCOM) only and 3) the LDA archetype/SCOM without a weighting scheme (i.e., using the large probability to assign a document to an archetype). ¶ [0073] 1st-2nd sentences: Fig.12 illustrates an exemplary performance of the online method. As before, the ROC graph is shown for comparison). 
Claim 3 
Zoldi teaches “further comprising”: 
	- “determining, based at least in part on the value-based predictive input for the predictive entity, an entity value prediction of the one or more action-based predictive outputs” 
          (Zoldi ¶ [0089] 2nd sentence: initial dataset 1301 is input and used to generate a topic model using an LDA model or the like, which exploits intrinsic relationship between words & topics, to yield document (PAN)-archetype probability matrix (1302). ¶ [0034] 5th sentence: upon execution, the LDA model outputs a matrix describing the topic probability distribution for each PAN in 104).  
Claim 4 
Zoldi teaches “further comprising”: 
	- “determining, based at least in part on the value-based predictive input for the predictive entity, an entity value loss prediction of the one or more action-based predictive outputs” 
	(Zoldi ¶ [0089] 2nd sentence: initial dataset 1301 is input and used to generate a topic model using an LDA model or the like, which exploits intrinsic relationship between words & topics, to yield document (PAN)-archetype probability matrix (1302). ¶ [0034] 5th sentence: upon execution, the LDA model outputs a matrix describing the topic probability distribution for each PAN in block 104. ¶ [0094] after the transactions are processed, the changes in the document-archetype probability matrix of the model may indicate the changes in the transaction patterns. The investigations over the distribution of PANs in each archetype and PAN's population change from time to time provide insight information on the likely changes in patterns in the transaction datasets. Such derived information may aid customers in highlighting some behaviors of the account holders to mitigate potential monetary loss).  
Claim 7
Zoldi teaches “wherein generating the scaled regression value for a first quantile regression value associated with a first predictive component and a first quantile regression ratio is determined based at least in part on the first quantile regression value, the first predictive component, and the first quantile regression ratio” (Zoldi ¶ [0048]-¶ [0052] to determine the outlier values in transactions, one needs to quantify the threshold point in the distribution of values of the variables where, if the variable value exceeded that point, it would be considered as an outlier. In past implementations, the 95% quantile of distribution has been used to determine the threshold where the value is considered an outlier. We utilize formula below to use simple unconditional re-scaling across all independent variables 
    PNG
    media_image2.png
    53
    247
    media_image2.png
    Greyscale
 [expressed as a ratio]. Where i denotes index of a variable, (θi,1, θi,2)[Symbol font/0xCE]θ are location and scale parameters respectively of the computed distribution of independent variable xi. For example, θ1 corresponds to the 95% quantile of the distribution and θ2 corresponds to the interval of 95% and 99% quantiles of the distribution of the variable. The scaled value is bounded between θ1 and some constant C>0 to protect the analytics from extreme outlier values. It is important that these distributions are computed in real-time and adjusted with each transaction processed. Our method is a result of real-time estimates of the scaling parameters (θ1, θ2)[Symbol font/0xCE]θ using production data. It is to be noted the quantiles can be estimated at other values based on problems under investigation. Utilization of the self-calibrating analytics approach described above then requires recursive estimates of the values of (θi1, θi2) (here assuming 2 parameters to scale the variables) associated with each of the xi variables. For a given variable x, its r-th percentile xr is computed on the fly as the observations of x are received by the system. Fig. 5 shows a block diagram of a self-calibrating outlier model according to an embodiment. For an ordered sequence of transactions (may be in a subset) (block 501), characteristic variables are selected and calculated for each transaction in 502. Based on the distribution of each variable, the 95% and 99% quantiles of each variable are calculated in block 503 (examples are seen in FIG. 4). The quantiles are rapidly calculated on the fly. Then these variables are dynamically scaled by the respective quantiles according to the above formula in block 504. All the scaled variables are non-negative as defined above. The scaled variables are related to the determination of severity of anomaly of those variables. For the purpose of outlier detection, the score model may be represented in the form of 
    PNG
    media_image5.png
    61
    151
    media_image5.png
    Greyscale
 where K is number of the variables to participate in scoring, w is the weighting factor applied on each variable x, q is the scaled variable as defined above. The transaction score S (block 505) may be a linearly weighted sum of K scaled variables (note all the scaled variables are non-negative). The intuition may be that the larger value the scaled variable is, the riskier it is so that the relevant score may be higher, indicating the transaction is a likely outlier).

Claim 8 
Zoldi teaches “wherein generating the scaled regression value comprises determining a product of a first difference between the first predictive component and the first quantile regression value and a first difference between the first quantile ratio and a base value” 
	(Zoldi ¶ [0080] - ¶ [0081]  formula is written as
    PNG
    media_image6.png
    68
    282
    media_image6.png
    Greyscale
 where K is number of variables to participate in scoring, w is weighting factor applied on each variable x, qj is the scaled variable for a subset as defined above, θ is the associated quantile quantity, Pj indicates the probability of PAN in an archetype and n is the total number of subsets. Pt is a threshold designed to discard the contributions from some lower probability subsets, H is a Heaviside function, that is, if t>0 then H(t)=1, otherwise H(t)=0. The above expression provides a more general form of the weighting method used in the LDA/SCOM. The threshold is preset and should be dependent upon the characteristics of the dataset under investigation).

Claim 9
Zoldi teaches “wherein determining the entity opportunity recommendation comprises”:  
	- “35AttyDktNo: 014279/527455identifying a selected predictive component value of the plurality of predictive component values having a highest associated scaled quantile regression value” (Zoldi ¶ [0042] 1st sentence: threshold Pt may be chosen such that only the PANs with maximum probability greater than the threshold Pt are assigned to the corresponding archetypes. ¶ [0052] 2nd-3rd sentences: transaction score S (505) is linearly weighted sum of K scaled variables. The larger value the scaled variable is, the riskier it is so that the relevant score is higher, indicating the transaction is a likely outlier. ¶ [0049] 2nd - 3rd sentences: For example, θ1 corresponds to the 95% quantile of the distribution and θ2 corresponds to the interval of the 95% and 99% quantiles of the distribution of the variable. The scaled value is bounded between θ1 and some constant C>0 to protect the analytics from extreme outlier values. ¶ [0058] 6th sentence: if the maximum probability is greater than Pt=0.8 for a transaction, the corresponding archetype is assigned to the PAN. ¶ [0066] 5th sentence noting a different example where the Latent Dirichlet allocation-LDA archetype/self-calibrating outlier model-SCOM without weighting scheme i.e., assigning only one archetype to a PAN using the largest probability is denoted by the dashed line and is found it underperforms the weighting scheme, indicating that weighting method aids in improving the model performance by combining contributions from all relevant archetypes); “and”
	- “determining the opportunity sizing recommendation based at least in part on the selected input income value” (Zoldi ¶ [0002] 1st-2nd sentences: In financial industry, understanding the spending patterns of each of a huge number of customers is critical to rapidly detect fraudulent transactions to mitigate monetary losses. The patterns may be related to, and established based on, spending time, merchant location, amount and merchant category code (MCC), etc. ¶ [0046] Each transaction is characterized by the transaction date, transaction time, location, MCC, etc., and those quantities are used directly as raw variables or indirectly by derived variables. For example, a moving average of spending amount is defined as a derived variable to reveal the offset from trend. In Falcon models, derived variables may include Ratio of Transaction Amount to Daily Average Transaction Amount, Ratio of Current Transaction to Maximum Value, etc. The set of variables is computed for each transaction and utilized for purpose of outlier detection).

Claim 10
Zoldi teaches “further comprising generating one or more recommendation reports based at least in part on the one or more predictive outputs” (Zoldi ¶ [0042] 1st sentence: to reduce the occurrences of low probability assigned to an archetype and improve resolution with a concentration of higher probability for each archetype, a threshold Pt is chosen such that only the PANs with maximum probability greater than the threshold Pt are assigned to the corresponding archetypes. ¶ [0062] 1st-3rd, 7th-8th sentences: performance of a model is commonly measured by so-called ROC (receiver operating characteristics). The ROC graph examines the percentage of good (horizontal axis) versus the percentage of bad (vertical axis). The higher percentage of bad (vertical axis) at a given % of good (horizontal axis) indicates better detection capability. It is noted from Fig. 8 that the performance curve of LDA archetype and self-calibrating outlier model (solid line) is above that of self-calibrating outlier model (dashed line), indicating the advantageous contribution from subsetting technique in terms of latent LDA archetype. It is understood that the LDA archetype groups similar entities (PANs and corresponding transactions) together, resulting in finer-grained clarification of transactions on top of coarse-grained clarification using the simple self-calibrating outlier model over the entire dataset (which mixes all the archetypes). ¶ [0065] last sentence: noting a scenario, where the contributions due to each archetype may be required to sum up for better detection capability. ¶ [0066] 5th, 6th , 9th sentences: The LDA archetype/SCOM without weighting scheme, i.e., assigning only 1 archetype to a PAN using the largest probability is denoted by the dashed line and is found it underperforms the weighting scheme, indicating that the weighting method aids in improving the model performance by combining contributions from all relevant archetypes. As seen below the static weighting method is shown further improved through online adjustment with the incorporation of the new transactions. Also, performance using threshold method described above (in which threshold is minimum probability to assign document to an archetype and otherwise a document is sent to leftover subset) is calculated. Its performance is between weighting scheme result (solid line in Fig.10) and naive method (dashed line in Fig. 10, non-weighting method) and is not plotted here. The results are understandable since the distribution of probability is not heterogeneous and weighting scheme sums up all likely contributions. The improvement through online adjustment of the archetype distribution is also apparent as the weighting method is more sensitive to the shift in an entities archetype distribution as new transactions are made. The improvement through online adjustment of the archetype distribution is also apparent as the weighting method is more sensitive to the shift in an entities archetype distribution as new transactions are made. ¶ [0068] 4th sentence: The LDA model needs to keep updating to improve the capability of detecting outliers in the transactions in such a data-driven way. ¶ [0073] Fig.12 illustrates an exemplary performance of the online method. As before, ROC graph is shown for comparison. The solid line represents the performance of the proposed online method for LDA weighting while the dashed line represents that of the offline method (i.e., batch method) for LDA weighting. The solid line is in general higher than the dashed line, demonstrating that the online method shows superior performance relative to that of the batch method because new transactions are incorporated into the model faster than the conventional batch approach, thus yielding a robust and adaptive model. ¶ [0076] 4th sentence: the inventive method that employs LDA archetype and self-calibrating outlier model in tandem is demonstrated to outperform that of the single self-calibrating outlier model because the segmented feature space may provide some insightful and thus improved capability on detection of frauds or outliers.
	Zoldi ¶ [0075] Accordingly, a system and method is provided to detect frauds or anomalies in transaction dataset in an unsupervised setting. The transactions of PANs are characterized by some selected words so that the LDA model can be executed on the latent topics to aggregate the PANs into archetypes. Transactions of a PAN are assigned to a subset associated with the archetype. Thus the plurality of subsets divide the feature space into many subspaces. Each subspace may stack the collective discriminative capability and serve as a better touchstone for a new transaction. Furthermore, although the transaction dataset is used for illustrative purpose, the present invention may apply to other types of datasets to detect anomalous behavior.
	Zoldi ¶ [0088] A detection system may be built to employ the LDA topic model and self-calibrating outlier model (SCOM) for real time operations. The system is not limited to detecting frauds in a transaction dataset, but can be extended into other areas to detect anomalies or anomalous behavior. The "divide and conquer" scheme in which the dataset is divided by the LDA archetype model in terms of the latent topics and the anomalous behavior is quantified and detected in a respective subset by the self-calibrating outlier model, provides better resolutions on the detection performance as demonstrated above in the example transaction dataset.
	Zoldi ¶ [0090] 4th sentence: a probability threshold can be set, below which the assignment is given to a leftover subset in order to improve the model robustness and stability
	Zoldi ¶ [0093] 3rd – 4th sentences: Once the new transactions are processed, the training window may slide and new transactions can be filled into the train data window, and thus the topic model can be updated, with reference to FIG. 11). Compared with the conventional batch processing, the topic model is more frequent to get updated, incorporating the new transactions (and changing transaction dynamics) into the model in a shorter time to improve the model's detection capability).

Claim 11
Zoldi teaches “wherein each recommendation report of the one or more recommendation reports is selected from the group consisting of”: 
	a customer portfolio report; 
	a new customer vintage report; 
	a customer lifetime value dynamic report; 
	an opportunity sizing engine report; 
	a deposit account report; 
	a loan account report; and 
	an anomalous portfolio change report (Zoldi ¶ [0001] This disclosure relates generally to anomaly/outlier detection by machines in electronic transactions initiated by humans. ¶ [0006] 1st sentence: detect anomalies or outliers in transactions without utilizing tags of transactions. 
¶ [0032] 1st sentence: each document (for example PAN) represents a data point in a dataset that classified into different subsets, i.e. by associated spending patterns. ¶ [0054] The transaction dataset is grouped into subsets in Fig.3 by archetypes. For each subset, the abovementioned outlier model is used to estimate the scores for each new transaction. The quantiles of each subset and leftover subset may be first obtained from the transactions in each subset and saved, and then the new transaction will retrieve them for continuous estimation of quantiles with the new sample, so that the transaction score is calculated from the scaled variables. ¶ [0055] 2nd-3rd, 9th sentences: It should be understood that such a model is developed without resorting to any tags of transaction dataset and the purpose is to identify outliers or anomalies. Fig.6 shows a block diagram evaluating a new transaction with the LDA archetypes. To score a new transaction, the quantiles (i.e. 95% and 99% quantiles) may be retrieved from the found subset (603) and the quantiles may be updated online with the new transaction added in. ¶ [0058] last sentence: In the end, the transaction dataset is grouped into 21 subsets for further score calculation. ¶ [0062] last sentence: It may be understood that the LDA archetype groups similar entities (PANs and corresponding transactions) together, resulting in finer-grained clarification of the transactions on top of the coarse-grained clarification using the simple self-calibrating outlier model over the entire dataset, which mixes all the archetypes. ¶ [0094] 2nd sentence: The investigations over distribution of PANs in each archetype and PAN's population change from time to time may provide insight information on the likely changes in patterns in the transaction datasets).
Claim 13
Zoldi teaches “further comprising”: 
	- “determining an entity tenure for the prediction entity, wherein the entity tenure indicates an estimated predictive capability of the plurality of predictive component values”
	(Zoldi ¶ [0047] 3rd-7th sentences: the left plot shows the distribution in subset i and the two lines, solid and dashed, depict distributions at 2 times (or periods) t1 and t2 (t2>t1), respectively. The distributions vary from time t1 to t2. And the 2 sets of vertical lines show the locations of the quantiles 95% (dashed) and 99% (solid). It is to be noted that the quantiles are determined by the variable distribution and the locations of the quantiles may evolve with time. Those quantiles are useful for characterizing outliers in the dataset. Similarly, for subset j on right plot, two distributions at different times are also shown and the locations of the quantiles are plotted as well. ¶ [0061] 1st sentence: new transaction dataset includes 1 month data after training period (3 months) in. ¶ [0069] - ¶ [0072]: the LDA model may be updated more frequently with new transactions taken in such that the changing transaction patterns or outliers may be detected in a shorter time. While training an LDA model or other topic models proved expensive and time-consuming on a full scale, the existing topic model can be updated with new transactions without retraining the entire model. Such a strategy would reduce the frequency of costly model training, saving processing time but it would augment the model capability with the new transactions at a quick pace. The kind of processing may be called online training and updating, which is different from the batch processing in that new transactions are faster to participate into the model).  Fig.11 shows a schematic diagram of such an online process. A topic model 1101 is trained with the transactions in a period L1 and then the model is applied to new transactions in the subsequent period L2. For example, an LDA model is trained using transactions in a period of L1=3 months and is thus used to score transactions in subsequent period L2=1 week. The lengths of L1 and L2 windows may be determined according to business need. For the subsequent period, the scoring process may use the above threshold or weighting methods as described in details. The window L1 may slide by length of L2 to score the transactions in next period L3 in 1102 so that the transactions in L2 may be used to update the model. L3 may be same length as L2. The transactions in L3 may be scored by the model trained based on transactions in the L1 period. The model is not needed to be fully updated but the word-archetype probability distribution may be assumed not to vary in a dramatic way, thus the word-archetype distribution in current L1 period (1102) would be a good approximation by using same word-archetype distribution as before (1101). With such distribution approximated, the document (PAN)-archetype probability matrix may be updated for the current period L3 (new data) and partial period from previous L1 period plus L2 period. new transactions in L3 are obviously scored by the model that has been updated by the transactions in the previous L2 period. As before, the same scoring procedure now applies to the new transactions in L3 with the updated document-archetype model, such as threshold or weighting methods. The same procedure may repeat. The L1 window slides again for another period of L4 in which new transactions are to be scored. Let's assume L1=3 months, and L2=L3=L4=L5=1 week. After 3 window slides (1102, 1103, 1104), the topic model may need to be retrained for next round. The frequency of retraining is fully dependent upon the data underlying the model or the business requirements. The retraining of the topic model marks the end of such a training-updating cycle and then a new topic model (1105) has to be developed for the next round of scoring processes. For example, 4 weeks old topic model (1101) is replaced with a new topic model (1105) for subsequent transaction scoring. The procedure repeats itself and the LDA model keeps training and updating after a fixed period. Those skilled in the art may find it to be useful to retrain a topic model if the current window slides out of the previous topic training window or if there is still some overlap between them. same sliding window training and updating scheme still applies herein).
Claim 14
Zoldi teaches “further comprising”: 
	- “in response to determining that the entity tenure for the prediction entity exceeds a tenure threshold, determining an entity value prediction of the one or more entity predictions by processing the plurality of predictive component values using an entity value prediction model”
	(Zoldi ¶ [0042] 1st sentence: to reduce the occurrences of the low probability assigned to an archetype and improve resolution with a concentration of higher probability for each archetype, in one implementation, a threshold Pt is chosen such that only the PANs with maximum probability greater than threshold Pt are assigned to the corresponding archetypes, and otherwise. ¶ [0048] 1st-2nd sentences: To determine outlier values in transactions, one needs to quantify the threshold point in the distribution of values of the variables where, if the variable value exceeded that point, it would be considered as an outlier. In past implementations, the 95% quantile of the distribution has been used to determine the threshold where the value is considered an outlier. ¶ [0058] 7th sentence: if maximum probability is greater than Pt=0.8 for a transaction, the corresponding archetype is assigned to the PAN. ¶ [0070] 4th-5th sentences: lengths of L1 and L2 windows are determined according to business need. For the subsequent period, the scoring process may use the above threshold or weighting methods. ¶ [0080]-¶ [0081] where K is number of variables to participate in scoring, w is weighting factor applied on each variable x, qj is the scaled variable for a subset as defined above, θ is associated quantile quantity, Pj indicates probability of PAN in an archetype and n is total number of subsets. Pt is a threshold designed to discard the contributions from some lower probability subsets, H is Heaviside function, that is, if t>0 then H(t)=1. The above expression provides a more general form of the weighting method used in the LDA/SCOM. The threshold is preset and dependent upon characteristics of dataset under investigation). 
Claim 16
Zoldi teaches “wherein determining the plurality of predictive component values comprises”: 
	- “obtaining a plurality of value-based prediction components for the prediction entity”
	   (Zoldi ¶ [0054] 3rd sentence: The quantiles of each subset and leftover subset are first obtained from transactions in each subset and saved, and then the new transaction will retrieve them for continuous estimation of quantiles with the new sample, so that the transaction score may be calculated from the scaled variables);
	- “obtaining a plurality of predictive scaling values associated with the prediction entity, wherein each predictive scaling value of the plurality of predictive scaling values is associated with a corresponding value-based prediction component of the plurality of value-based prediction components” (Zoldi ¶ [0086]-¶ [0087] 4) obtain quantile scaled variables and generate a score for the new transaction based upon the scaled quantities. The weighting method may apply. 5) the new transaction may be fed back to the transaction dataset for updating the LDA probability matrix, which indicates that it may be implemented in real-time processing or in the online method
¶ [0006] 4th sentence: each transaction and quantiles for self-calibrating model are calculated in each subset of whole population, and scores are subsequently obtained by a self-calibrating model using these scaled variables. ¶ [0064] 1st sentence: qj is the scaled variable for a subset as defined above. ¶ [0091] 3rd sentence: In case the PAN is a new one, the entire dataset would be used to obtain the quantiles and the scaling is performed on those quantiles);
	- “determining a plurality of scaled predictive values by scaling each value-based prediction component of the plurality of value-based prediction components using a corresponding predictive scaling value of the plurality of predictive scaling values”
	(Zoldi ¶ [0048]-¶ [0052] to determine the outlier values in transactions, one needs to quantify the threshold point in the distribution of values of the variables where, if the variable value exceeded that point, it would be considered as an outlier. In past implementations, the 95% quantile of distribution has been used to determine the threshold where the value is considered an outlier. We utilize formula below to use simple unconditional re-scaling across all independent variables 
    PNG
    media_image2.png
    53
    247
    media_image2.png
    Greyscale
. Where i denotes index of a variable, (θi,1, θi,2)[Symbol font/0xCE]θ are location and scale parameters respectively of the computed distribution of independent variable xi. For example, θ1 corresponds to the 95% quantile of the distribution and θ2 corresponds to the interval of 95% and 99% quantiles of the distribution of the variable. The scaled value is bounded between θ1 and some constant C>0 to protect the analytics from extreme outlier values. It is important that these distributions are computed in real-time and adjusted with each transaction processed. Our method is a result of real-time estimates of the scaling parameters (θ1, θ2)[Symbol font/0xCE]θ using production data. It is to be noted the quantiles can be estimated at other values based on problems under investigation. Utilization of the self-calibrating analytics approach described above then requires recursive estimates of the values of (θi1, θi2) (here assuming 2 parameters to scale the variables) associated with each of the xi variables. For a given variable x, its r-th percentile xr is computed on the fly as the observations of x are received by the system. Fig. 5 shows a block diagram of a self-calibrating outlier model according to an embodiment. For an ordered sequence of transactions (may be in a subset) (block 501), characteristic variables are selected and calculated for each transaction in 502. Based on the distribution of each variable, the 95% and 99% quantiles of each variable are calculated in block 503 (seen in Fig. 4). The quantiles are rapidly calculated on the fly. Then these variables are dynamically scaled by the respective quantiles according to the above formula in block 504. All the scaled variables are non-negative as defined above. The scaled variables are related to the determination of severity of anomaly of those variables. For the purpose of outlier detection, the score model may be represented in the form of 
    PNG
    media_image5.png
    61
    151
    media_image5.png
    Greyscale
 where K is number of the variables to participate in scoring, w is the weighting factor applied on each variable x, q is the scaled variable as defined above. The transaction score S (block 505) may be a linearly weighted sum of K scaled variables (note all the scaled variables are non-negative). The intuition may be that the larger value the scaled variable is, the riskier it is so that the relevant score may be higher, indicating the transaction is a likely outlier); “and”
	
	- “37AttyDktNo: 014279/527455determining the plurality of predictive component values based on the plurality of scaled predictive values” (Zoldi ¶ [0051]-¶ [0052] Fig.5 shows a block diagram of a self-calibrating outlier model. For an ordered sequence of transactions (may be in a subset) (block 501), characteristic variables are selected and calculated for each transaction in 502. Based on the distribution of each variable, the 95% and 99% quantiles of each variable are calculated in block 503 (in Fig. 4). The quantiles are rapidly calculated on the fly. Then these variables are dynamically scaled by the respective quantiles according to the above formula in block 504. All the scaled variables are non-negative as defined above. The scaled variables are related to the determination of severity of anomaly of those variables. For purpose of outlier detection, score model may be represented in form of 
    PNG
    media_image5.png
    61
    151
    media_image5.png
    Greyscale
 where K is number of variables to participate in scoring, w is the weighting factor applied on each variable x, q is the scaled variable as defined above. The transaction score S (block 505) may be a linearly weighted sum of K scaled variables (note all the scaled variables are non-negative). The intuition may be that the larger value the scaled variable is, the riskier it is so that the relevant score may be higher, indicating the transaction is a likely outlier.
	Zoldi ¶ [0055] last 4 sentences: To score a new transaction, the quantiles (for example, 95% and 99% quantiles) may be retrieved from the found subset (603) and the quantiles may be updated online with the new transaction added in. The scaled variables of the new transaction are readily calculated by using the updated quantiles for a subset in block 604. In one implementation, the score S is finally calculated with all the scaled variables summed up in 605. Other ways to use the quantile-scaled variables to estimate the score can be used, such as using median value, squared sum, or the like. ¶ [0061] 3rd-4th sentences: by applying the self-calibrating outlier model (SCOM) in the corresponding subset, the scaled variables and scores are easily calculated with the steps described above. The performance of this described model (LDA archetype and self-calibrating outlier model) is shown together with simple self-calibrating outlier model for comparison.  ¶ [0064] 1st-2nd sentences: where K is number of variables to participate in scoring, w is weighting factor applied on each variable x, qj is the scaled variable for a subset as defined above, θ is associated quantile quantity, Pj indicates probability of PAN in an archetype and n is the total number of subsets. Note that in each subset the partial score may be a linearly weighted sum of K scaled variables and final agglomerative transaction score S is the sum of all the partial scores from respective subset, weighted by the membership probability in each subset. ¶ [0091] 2nd-4th sentences: For the new transaction added to the found subset, the quantiles are calculated based on all the samples in the subset, and then the variables are scaled in 1305 by the formula described above. In case the PAN is a new one, the entire dataset would be used to obtain the quantiles and the scaling is performed on those quantiles. After the scaling is finished, the score is calculated in 1306 in terms of those scaled variables for the new transaction).


Claim 17 Zoldi teaches “wherein each predictive scaling value of the plurality of predictive scaling values is determined based on one or more entity attributes of the prediction entity” (Zoldi ¶ [0027] 1st sentence: characteristics of transactions include, transaction date, transaction time, amount, location, merchant category code etc. ¶ [0006] 4th sentence characteristic variables are computed by computer processors for each transaction and quantiles for self-calibrating model are calculated in each subset of whole population, and scores are subsequently obtained by a self-calibrating model using these scaled variables. [0029] 1st sentence: It should be understood that the features of transaction include merchant category code, location, amount, etc. ¶ [0033] 2nd-3rd sentences: Each transaction is characterized by transaction date, transaction time, an amount, merchant category code, location, etc. First, the word and document are defined from the transaction dataset 101. ¶ [0045] 1st sentence: It is understood that each document (identified by PAN) in an archetype contain transactions in different times, locations, amounts, merchant category codes, etc. Similarly, ¶ [0057] 4th-5th sentences. Also see ¶ [0090] last sentence: each subset contains a plurality of documents (PANs), and each PAN corresponds to a plurality of transactions that clients made in different times, different locations, on different merchants, etc.)
Claim 18 Zoldi teaches “wherein determining the plurality of predictive component values based on the plurality of scaled predictive values comprises”: 
	- “for each entity prediction of the one or more entity predictions, selecting one or more prediction-specific scaled prediction values of the plurality of scaled predictive values based on one or more input properties of the entity prediction” (Zoldi ¶ [0058] 1st sentence: in this example, the number of the archetypes is selected to be 20. ¶ [0051] 2nd sentence: For an ordered sequence of transactions (may be in a subset) (block 501), characteristic variables are selected & calculated for each transaction in 502. ¶ [0053] 1st, 3rd sentences: the self-calibrating functionality of the model is supported by the capability of estimating the scaling variables from the transaction dataset in a client's production environment. The weights associated with the fraud score can be selected as a uniform weighting or a combination of domain knowledge and client inputs. mid-¶ [0055]: A new transaction in 601 is input to 602 and then determined if it is related to any archetype by matching its PAN with PANs in each archetype (603). For example, if a PAN appears in the shaded archetype, the transactions of this PAN are classified to the subset associated with this archetype. The quantiles for this subset are retrieved, updated and sent back to 602. It should be noted that the PAN of the new transaction may match the PAN in the leftover subset as defined above. Recall that this particular subset contains all the PANs with maxim topic probability < an appropriately chosen threshold Pt as described above. To score a new transaction, the quantiles (i.e. , 95% and 99% quantiles) may be retrieved from the found subset (603) and the quantiles may be updated online with the new transaction added in. The scaled variables of the new transaction are readily calculated by using the updated quantiles for a subset in block 604. In one implementation, the score S is finally calculated with all the scaled variables summed up in 605. ¶ [0092] 3rd-4th sentences: The data feedback and LDA model updating aids in accommodating the change in the transaction dynamics and fraudulent behavior. Examples of such methods include the gensim package capable of updating the topic model online with new inputs).
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over:
	* Zoldi as applied to claim 1 above, in view of
	* Malaviya et al, US 20180330390 A1 hereinafter Malaviya. As per, 
Claim 2 Zoldi does not explicitly recite, “wherein determining the outlier portion for a quantile regression distribution associated with a predictive component value of the plurality of predictive component values comprises”: 
	- “determining a minimal ratio of the plurality of quantile regression values regression values that exceed a minimal prediction threshold” 
	- “determining an outlier parameter for the quantile regression distribution” 
	- “determining the outlier portion based at least in part on the minimal ratio and the outlier parameter” as claimed. 
	Malaviya in analogous econometric analysis of assets teaches or suggests: “wherein determining the outlier portion for a quantile regression distribution associated with a predictive component value of the plurality of predictive component values comprises”: 
	- “determining a minimal ratio of the plurality of quantile regression values regression values that exceed a minimal prediction threshold” (Malaviya ¶ [0087] 2nd, 4t sentences: for each output generated, a prediction ratio 270 (Fig.11) is generated. i.e. minimum threshold =  2.0); 
	- “determining an outlier parameter for the quantile regression distribution” (Malaviya ¶ [0057] 2nd sentence using statistical overlays with estimated property attributes to remove outlier data values, ¶ [0102] 1st sentence: The result from the distance weighting module 282 is output 306, and may preferably then be corrected, such as based on missing data, or due to data that differs significantly from clustered data 412 (Fig.15), e.g. an outlier condition. ¶ [0196] 1st sentence: ¶ [0196] At step 598, the process 580 may preferably provide removal of outliers, e.g. from the clusters 412 that were identified at step 588, and may provide fine tuning of the enhanced home price index (HPI) values 593. ¶ [0270] last sentence: At step 942, the process removes statistical outliers, and fills in missing values, by using higher geographic overlay values); “and” 
	- “determining the outlier portion based at least in part on the minimal ratio and the outlier parameter” (Malaviya ¶ [0087] last sentence: If this final averaged prediction ratio clears a minimum threshold, e.g. 2.0, the chosen model is then used to generate a forecast result).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Zoldi’s teachings to have included Malaviya’s teachings in order to have better improved the efficiency of sales or marketing (Malaviya ¶ [0005]-¶ [0007] and MPEP 2143 G, F). The predictability of such modification would be further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Zoldi ¶ [0074] 3rd sentence, ¶ [0098] in view of Malaviya at ¶ [0288]. Further, the claimed invention could have been viewed as a mere combination of old elements in a similar econometric analysis field of endeavor. In such combination each element merely would have performed the same financial, transactional, econometric and analytical function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Zold in view of Malaviya above, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of such combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
	* Zoldi as applied to claim 1 above, in view of
	* Snow et al, US 8548909 B1 hereinafter Snow. As per,
Claim 12 Zoldi teaches or suggests “further comprising” 
	- “generating a commercial  (Zoldi ¶ [0034]: upon execution, the LDA model outputs a matrix describing the topic probability distribution for each PAN in block 104. It should be noted that not all the PANs have similar activity patterns. ¶ [0092] 2nd sentence. The data feedback and LDA model updating aids in accommodating the change in the transaction dynamics and fraudulent behavior. Examples include the gensim package https://radimrehurek.com/gensim/index.html that is capable of updating the topic model online with new inputs)
* While *
Zoldi ¶ [0002] refers to the financial industry, Zoldi falls short to explicitly recite: 
	- “generating a commercial banking portal” as claimed (bolded emphasis added). Yet, 
Snow in analogous financial data analysis teaches or suggests “further comprising” 
	- “generating a commercial banking portal” (Snow column 16 lines 30-33: international portal toolkit - IPT provides a platform that enables, the businesses of a financial institution, such as a global bank, to build financial portals that are both informational and transactional).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Zoldi’s teachings to have included Snow teachings in order to have better managed the content such that the content would have been very efficiently served by the server, which would have enabled increased scalability and low cost for hardware (Snow column 3 lines 51-53, MPEP 2143 G) and with increased effectiveness in attracting customers (Snow column 9 lines 29-46, column 10 lines 27-30, column 16 lines 33-37 & MPEP 2143 G, F). The predictability of such modification would have been corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Zoldi ¶ [0074] 3rd sentence, ¶ [0098] in view of Snow at column 6 lines 51-55 and column 46 lines 29-35.
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar econometric or financial data analysis. In such combination each element merely would have performed the same financial, transactional, econometric or analytical function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Zoldi in view of Snow, the to eb combined elements, would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
	





Examining Claims with respect to prior art
	Claim 15 is dependent and overcomes the prior art, with the following being Examiner’s statement of reasons for overcoming the prior art: The closest prior art is Zoldi detailed above. However, neither Zoldi, nor any other prior art on record teaches or suggests either alone or together with adequate rationales, the claimed combination of “The computer-implemented method of claim 13, further comprising”:
	- “in response to determining that the entity tenure for the prediction entity fails to exceed a tenure threshold, determining an entity value prediction of the one or more entity predictions by performing a cross-entity value estimation for the prediction entity, wherein the cross-entity value estimation comprises”:
		= “identifying a plurality of available prediction entities, wherein the plurality of available prediction entities comprises the prediction entity and one or more other prediction entities, and wherein each available prediction entity in the plurality of available prediction entities has one or more cross-entity properties”; 
		= for each available prediction entity of the plurality of available prediction entities, determining a cross-entity similarity measure between the one or more cross-entity properties for the prediction engine and the one or more cross-entity properties for the available prediction entity; 
		= “determining, from the plurality of available prediction entities, one or more proximate prediction entities for the prediction entity based on each cross-entity similarity measure for an available prediction entity of the plurality of available prediction entities”; “and” 
		= “determining the entity value prediction for the prediction entity based on each proximate entity value prediction associated with a proximate prediction entity of the one or more proximate prediction entities”; as explicitly required by dependent Claim 15.   








Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
* GB 2547993 A teaching Real Time Autonomous Archetype Outlier Analytics
* Quantile regression, wikipedia, archives org, Feb 20, 2017
* US 20180181541 A1 teaching Analytic system for fast quantile regression computation
* US 7756676 B1 teaching Detecting Data Change Based On Adjusted Data Values
* US 20140344023 A1 teaching Methodology And Process To Price Benchmark Bundled Telecommunications Products And Services
* US 20130036036 A1 Multiple funding account payment instrument analytics teaching the identification of ourtliers and non-outliers in quantile functions at Fig.2 and associated text 
* US 20180365298 A1 teaching methods and systems to reduce time series data and detect outliers
* US 20090024427 A1 Analyzing Time Series Data That Exhibits Seasonal Effects
* US 20160142256 A1 Automatically recommending point of presence centers
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624 A
	July 2nd, 2022  






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018);
        2 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972);
          Versata Dev Group, Inc v SAP Am Inc 793 F.3d 1306,1334,115 USPQ2d 1681, 1701 (Fed Cir 2015)
        3 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
          Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        4 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        5 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        6 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        7  Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        8  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 
            1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir.    
            2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        9   Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); 
             Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        10  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362
            TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)
            OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) 
            buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)
        11 Flook, 437 U.S. at 594, 198 USPQ2d at 199
            Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)
        12 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        13 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).